Malone Jr., J.
(dissenting). Because I am of the view that there are questions of fact concerning plaintiffs’ cause of action premised on the lack of adequate lighting in the vicinity where plaintiff Joyce Gagnon (hereinafter plaintiff) fell, I would deny defendant’s motion for summary judgment. It is well settled that, as a landowner, defendant has a duty to illuminate those areas where it is necessary to avoid dangerous and potentially hazardous conditions (see Thompson v City of New York, 78 NY2d 682, 684 [1991]). In the case at hand, there were approximately 60 overhead light fixtures located throughout the downtown park, at least one of which was near the area where plaintiff fell. There was unequivocal deposition testimony by an eyewitness that the lights had been turned off when the fireworks started, probably to facilitate a better viewing of the fireworks. As the event drew some 8,000 people to the park, it was clearly foreseeable that they would be scattered throughout it, walking on both the paved and grassy areas in the darkness. The pictures of the location of plaintiffs fall show a protruding concrete curb several inches high running between the grassy and paved areas that clearly presented a tripping hazard to those walking from the grass to the pavement. Whether the protruding curb would have been observed and avoided by plaintiff if there had been better lighting in the vicinity is, in my view, a question of fact for a jury to resolve (see e.g. Sousie v Lansingburgh Boys & Girls Club, 291 AD2d 619 [2002]).
Ordered that the order is affirmed, without costs.